  ..
r--·   \,,,
                                     '
       AO 2458 (Rev. 02/08/2019) Judgment in a Crimihal Petty Case (Modified)                                                                 Page I of l



                                               UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On Or After November 1, 1987)



                                 Julia Perez-Garzon                                   CaseNumber: 3:19-mj-21977

                                                                                      Jesus Mos_gueda
                                                                                      Defendant's Attorney


       REGISTRATION NO. 75050298
       THE DEFENDANT:
        IZJ pleaded guilty to count(s) _l_o_f_C_o_m_p'"-l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                         Nature of Offense                                                        Count Number(s)
       8: 1325                                 ILLEGAL ENTRY (Misdemeanor)                                              1
          D The defendant has been found not guilty on count( s)
                                                                                ------------------~
          D Count(s)                                                                   dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                         lzl    TIME SERVED                     D - - - - - - - - - - days

          IZI Assessment: $I 0 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal. C'cco s·eii11\ - Per t-Z-
          101 C ourt recommends defen d ant b e deporte d/remove d w1'th re 1atlve,
          1""                                                                  ·    Josei-ni..~ 1·'·        ch arge d'm case
              ICJfYli 2/Cf'7(p                    .          ·
                    v


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, May 30, 2019



        Received.        ;c?--'(~i;)
                        DUSM
                                                                  D_________,\ #11~ 1
                                                            F·-llE-.                ;J                       lfL
                                                                                    Date oflmposition of Sentence



                                                                                    HmLhOBERT N. BLOCK
                                                            MAY 3 0 2019            IUNITED STATES MAGISTRATE JUDGE
                                                    CLERK, U.S. DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                  BY                      DEPUTY
        Clerk's Office Copy                                                                                                      3:19-mj-21977
